DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/922,418 (hereinafter “’418”) in view of Steele (US 6,170,564 B1, “Steele ‘564”). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claims 1-5, ‘418 discloses a hydrophilic coating comprising an adhesive agent, an insolubilizer, titanium dioxide, and a metal oxide selected from a group of the same oxides (claims 1-5).
‘418 does not disclose the amount of the metal oxide.
Steele ‘564 teaches an antimicrobial hydrophilic coating (Abstract) used in water processing systems (Col. 2, lines 28-31). The antimicrobial hydrophilic coating uses 
‘418 and Steele ‘564 are analogous inventions in the field of hydrophilic coatings used in water system components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use amounts of the metal oxide taught by Steele ‘564, including values presently claimed, in the coating of ‘418 for the purposes of providing a coating having antimicrobial properties that does not sacrifice adhesion and cohesion.
It is noted that while ‘418 also comprises a substrate onto which the coating is disposed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this additional structure is not precluded in the open claim language of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 5,562,949, “Steele ‘949”) in view of Steele (US 2018/0340081 A1, “Steele ‘081”), and the evidence provided by the Titanium oxide literature.
With respect to claims 1-4, 6-9, and 11-14, Steele ‘949 (Column 3, lines 9-20) teaches a condensing heat exchanger whose heat transfer surfaces are coated with a 
Steele ‘949 does not disclose wherein the wetting agent is titanium dioxide.
Steele ‘081 (Paragraph 4) teaches hydrophilic coatings for used with a heat exchanger. Steele ‘081 further teaches that the use of wetting agents such as titanium oxide instead of silica provide adequate wettability with a reduced affinity for absorbing hydrophobic contaminants (Paragraphs 42-43). As evidenced by the Titanium oxide literature, titanium oxide is a synonym for titanium dioxide (Page 4, Section 2.4.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use titanium dioxide as the inorganic wetting compound, in place of the silica of Steele ‘949, in order to provide adequate wettability with a reduced affinity for absorbing hydrophobic contaminants.
Regarding the amount of the metal oxide,
Regarding claims 5, 10 and 15, Steele ‘949 (Column 6, lines 13-29) teaches that the inorganic compound can be present at from about 10 to about 20% by weight of the coating slurry.
Regarding claim 16, Steele ‘949 (Column 6, lines 13-29) teaches that the adhesive agent can be present at from about 10 to about 30% by weight of the coating slurry.
Regarding claim 17, Steele ‘949 (Column 6, lines 13-29) teaches that the insolubilizer can be present at from about 3 to about 10% by weight of the coating slurry.
Regarding claim 19, the inorganic compound, the insolubilizer and the antimicrobial agent all preferably have an average particle size of from about 6 to about 14 microns (Column 6, lines 7-12).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance. Claim 18 is allowable over the “closest” prior art Steele et al. (US 5,562,949, “Steele ‘949”) in view of Steele (US 2018/0340081 A1, “Steele ‘081”) and the evidence provided by the Titanium oxide literature for the following reasons:
Steele ‘949 discloses a condensing heat exchanger whose heat transfer surfaces are coated with a hydrophilic coating formed by coating a coating slurry and then curing 
Steele ‘081 teaches hydrophilic coatings for use with a heat exchanger ([0004]). Steele ‘081 further teaches the use of wetting agents such as titanium oxide instead of silica provide adequate wettability with a reduced affinity for absorbing hydrophobic contaminants ([0042-0043]). As evidenced by the Titanium oxide literature, titanium oxide is a synonym for titanium dioxide (Page 4, Section 2.4.1).
However, there is no disclosure from Steele ‘949 that the method of curing the coating comprises heating the coating to 175 to 1785°C for 20 to 40 minutes, raising the temperature to 190 to 210°C for 60 minutes, then increasing the temperature to 215 to 225°C for 30 minutes, then increasing the temperature to 245 to 255°C, then increasing the temperature to 290 to 310°C for 60 minutes, and finally maintaining the temperature at about 490 to 510°C for 2 hours. There is no teaching nor suggestion from Steele ‘081 or the Titanium oxide literature, either alone or in combination, which cures this deficiency.
Upon updating the searches, a new reference, namely Peyton et al. (US 2022/0009806 A1), came to the examiner’s attention. Peyton et al. discloses the 
Thus, it is clear that Steele ‘949, Steele ‘081, or the Titanium oxide literature, either alone or in combination, do not disclose or suggest the present invention.

Response to Arguments
Due to the amendments to claims 5 and 10, the 35 U.S.C. 112(b) rejections of claims 5 and 10 are withdrawn.
Due to the amendment to claim 18, the 35 U.S.C. 103 rejection of claim 18 is withdrawn. However, the claim is objected to as set forth above.

Applicant's arguments filed 07 December 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections, Applicant argues the prior art does not disclose the presently claimed amount of metal oxide, the silver oxide plays a role in providing antifungal properties, and the amount is larger than was previously thought. Applicant points to [0040] of the instant specification for support. The examiner respectfully disagrees.
In response to Applicant’s argument that the prior art does not disclose the presently claimed amount of metal oxide nor recognizes silver oxide’s anti-fungal properties, this is not found persuasive. Steele ‘949 discloses the antimicrobial agent is present in an amount of “about 1.5%” (Col. 6, lines 13-29); the antimicrobial agent is silver oxide (Col. 5, lines 27-35 and 52-56). The term “about” encompasses values In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 II. The fact remains that Steele ‘949 in view of Steele ‘081 discloses the use of silver oxide in an amount presently claimed, and therefore it would necessarily inherently provide antifungal properties to the coating.

Regarding the double patenting rejections, Applicant argues that because neither the present claims nor copending Application No. 16/922,418’s claims have been patented, then double patenting cannot be determined and requests the rejections be withdrawn until an indication of allowable subject matter is made.
It is first noted that the provisional non-statutory double patenting rejections are now over copending Application No. 16/922,418 and Steele ‘564 as set forth above. Further, given that Applicant has not provided any reasoning on why the provisional non-statutory double patenting rejections should be withdrawn, the provisional non-statutory double patenting rejections over copending Application No. 16/922,418 and Steele ‘564 are maintained until such time as the rejections are properly overcome (see MPEP 804 I.B and I.B.1).

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Steele et al. (US 2018/0244930 A1) discloses a hydrophilic coating system consisting of a first coating ([0026]); the coating includes a first antimicrobial agent such as silver oxide ([0020]) which is present in an amount between 0.5% and 3% by weight ([0025]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEVEN A RICE/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787